               Case 21-10527-JTD   Doc 266-1   Filed 04/09/21   Page 1 of 20




                             EXHIBIT 1
                                   Bid Procedures




DOCS_DE:233783.2 13044/001
                 Case 21-10527-JTD             Doc 266-1          Filed 04/09/21       Page 2 of 20




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

                                                              )
In re:                                                        )    Chapter 11
                                                              )
CARBONLITE HOLDINGS LLC, et al.,1                             )    Case No. 21-10527 (JTD)
                                                              )
                                      Debtors.                )    (Jointly Administered)
                                                              )

     PROCEDURES FOR (A) SALE OF SUBSTANTIALLY ALL THE DEBTORS’ ASSETS
      THROUGH ONE OR MORE SALE TRANSACTIONS, AND (B) ASSUMPTION AND
        ASSIGNMENT OF EXECUTORY CONTRACTS OR UNEXPIRED LEASES IN
                CONNECTION WITH ANY SALE TRANSACTION(S)

       On March 8, 2021 (the “Petition Date”), the above-captioned debtors and debtors in
possession (the “Debtors”) filed voluntary petitions for relief under chapter 11 of title 11 of the
United States Code (the “Bankruptcy Code”). The Debtors are operating their businesses and
managing their properties as debtors in possession pursuant to sections 1107(a) and 1108 of the
Bankruptcy Code. On March 9, 2021, the United States Bankruptcy Court for the District of
Delaware (the “Court”) entered an order authorizing the joint administration and procedural
consolidation of the chapter 11 cases pursuant to Bankruptcy Rule 1015(b).

       On April [●], 2021, the Court entered an order (the “Bid Procedures Order”)2 authorizing
the Debtors to, among other things, (i) solicit offers for one or more Sale Transactions (as defined
below) through the process and procedures set forth below (the “Bid Procedures”) and (ii) establish
procedures for the assumption and assignment of executory contracts and unexpired leases in
connection with any Sale Transaction(s) approved by the Court (the “Assumption and Assignment
Procedures”).

       The Debtors seek to consummate one or more transactions for the sale of one or more of
the Facilities (a “Sale Transaction(s)”) under section 363 and, as applicable, section 365, of the
Bankruptcy Code to the extent certain criteria are satisfied as set forth in greater detail below. Any
Sale Transaction will be subject to the approval of the Court. A hearing by the Court on the
approval of any Sale Transaction(s) is currently scheduled for May 20, 2021 at 2:00 p.m.
(Eastern Time) (the “Sale Hearing”).



1
  The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
CarbonLite Holdings LLC (8957); CarbonLite Industries LLC (3596); CarbonLite P Holdings, LLC (8957);
CarbonLite P, LLC (5453); CarbonLite PI Holdings, LLC (8957); CarbonLite Pinnpack, LLC (8957); CarbonLite
Recycling Holdings LLC (8957); CarbonLite Recycling LLC (3727); CarbonLite Sub-Holdings, LLC (8957);
Pinnpack P, LLC (8322); and Pinnpack Packaging, LLC (9948). The address of the Debtors’ corporate headquarters
is 10250 Constellation Blvd., Los Angeles, CA 90067.
2
    Capitalized terms used but not defined herein shall have the meanings ascribed to them in the Bid Procedures Order.



DOCS_DE:233783.2 13044/001
               Case 21-10527-JTD        Doc 266-1     Filed 04/09/21     Page 3 of 20




I.      BID PROCEDURES

     A. General Sale Transaction Information

        1.       Assets for Sale

         The Debtors are soliciting interest for the consummation of one or more Sale Transactions
with respect to the Debtors’ Assets, which principally consist of the business assets and property
associated with (i) the facility operated by Debtor Pinnpack Packaging LLC (“PinnPack”) located
in Oxnard, California (the “PinnPack Facility”); (ii) the facility operated by Debtor CarbonLite
Industries LLC (“Industries”) located in Riverside, California (the “Riverside Facility”); (iii) the
facility operated by Debtor CarbonLite Recycling LLC (“Recycling”) located in Dallas, Texas (the
“Dallas Facility”); and (iv) the facility operated by Debtor CarbonLite P, LLC (“CLP”) located in
Reading, Pennsylvania (the “Reading Facility” and, together with the PinnPack Facility, the
Riverside Facility, and the Dallas Facility, the “Facilities”). All of the Debtors’ rights, title, and
interest in and to their Assets shall be sold free and clear of any liens, claims, encumbrances, and
other interests (except as otherwise provided in the applicable Purchase Agreement, as defined
below) to the maximum extent permitted by sections 363 and 365 of the Bankruptcy Code, with
such liens, claims, encumbrances, and other interests to attach to the proceeds of the applicable
Sale Transaction with the same validity and priority as such liens, claims, encumbrances, and other
interests applied against the respective Assets purchased pursuant to these Bid Procedures;
provided, for the avoidance of doubt, that the rights of the DIP Lenders and DIP Agents to be
repaid in cash from such proceeds pursuant to the applicable DIP Order and the applicable DIP
Documents shall not be modified without the express consent of the applicable DIP Agents and
DIP Lenders.

        All four Facilities may be purchased together, or each Facility may be purchased separately
or in any combination pursuant to one or more Sale Transactions. The Debtors, in their discretion,
exercised in good faith and in consultation with the Consultation Parties, will have the right to
determine the highest or best value from the potential offers received.

        Further information on the Facilities being offered for sale pursuant to these Bid
Procedures is available upon request from the Debtors' investment banker, Jefferies, LLC
(“Jefferies”)   -   (Attn:    Richard     Morgner      and    Matthew       Bowersox    at
Project_Celtic_All@jefferies.com) on the terms and conditions set forth below.

        2.       Access to Due Diligence Materials

       To participate in the bidding process and receive due diligence information, including full
access to the Debtors’ electronic data room (the “Data Room”) and additional non-public
information regarding the Debtors (the “Diligence Materials”), parties interested in receiving
Diligence Materials (each, an “Interested Party”) must deliver or have previously delivered to the
Debtors, if determined to be necessary by the Debtors in their sole discretion, the Preliminary Bid
Documents (as defined below) to the following parties (the “Recipient Parties”):

        (i)          Brian Weiss, in his capacity as Chief Restructuring Officer of the Debtors, c/o
                     Force Ten Partners LLC, 5271 California Avenue, Suite 270, Irvine, CA 92617,
                     email: bweiss@force10partners.com;

                                                  2
DOCS_DE:233783.2 13044/001
                Case 21-10527-JTD      Doc 266-1       Filed 04/09/21     Page 4 of 20




        (ii)         counsel to the Debtors: (a) Pachulski Stang Ziehl & Jones LLP, 919 North
                     Market Street, 17th Floor, P.O. Box 8705, Wilmington, DE 19899-8705
                     (Courier 19801), Attn: James E. O’Neill (joneill@pszjlaw.com) and Steven W.
                     Golden (sgolden@pszjlaw.com); and (b) Pachulski Stang Ziehl & Jones LLP,
                     10100 Santa Monica Blvd., 13th Floor, Los Angeles, CA 90067-4003, Attn:
                     Gabriel I. Glazer (gglazer@pszjlaw.com); and

        (iii)        investment banker to the Debtors: Jefferies LLC, Attn: Richard Morgner and
                     Matthew Bowersox (Project_Celtic_All@jefferies.com).

        The “Preliminary Bid Documents” that must be submitted to the Recipient Parties include:
(a) an executed confidentiality agreement using the Debtors’ form, as may be amended, on terms
reasonably acceptable to the Debtors, to the extent not already executed (a “Confidentiality
Agreement”); (b) a statement and other factual support demonstrating to the Debtors’ satisfaction
in the exercise of their reasonable business judgment that the Interested Party has a bona fide
interest in purchasing one or more of the Facilities; and (c) preliminary proof by the Interested
Party of its financial capacity to close its proposed Sale Transaction(s), which may include
financial statements of, or verified financial commitments obtained by, the Interested Party (or, if
the Interested Party is an entity formed for the purpose of acquiring a Facility or the Facilities, the
party that will bear liability for a breach), the adequacy of which will be assessed by the Debtors
(including in consultation with their advisors). Any Interested Party who, in the Debtors’
determination, qualifies for access to the Diligence Materials shall be deemed a “Potential Bidder.”
For the avoidance of doubt, a Secured Party (as defined below) who submits a credit bid subject
to section 363(k) of the Bankruptcy Code does not need to submit the Preliminary Bid Documents
and such Bid shall automatically be deemed a Qualified Bid (as defined below).

        For any Potential Bidder who is a competitor of the Debtors or is affiliated with any
competitor of the Debtors, the Debtors reserve the right to withhold, or to delay providing, any
Diligence Materials that the Debtors, in their reasonable discretion, determine are business-
sensitive or otherwise inappropriate for disclosure to such Potential Bidder at such time.

        3.       Due Diligence from Potential Bidders

       Each Interested Party, Potential Bidder, and Qualified Bidder (as defined below) (each, a
“Bidder” and, collectively, the “Bidders”) shall comply with all requests for additional information
and due diligence access by the Debtors or their advisors regarding such Bidder and its
contemplated Sale Transaction. Failure by a Potential Bidder to comply with requests for
additional information and due diligence access will be a basis for the Debtors to determine that
the Potential Bidder is not a Qualified Bidder. Failure by a Qualified Bidder to comply with such
requests for additional information and due diligence access will be a basis for the Debtors to
determine that a bid made by a Qualified Bidder is not a Qualified Bid.

    B. Auction Qualification Process

        1.       Stalking Horse Bidder

       The Debtors, consistent with their fiduciary duties and with the consent of each of the
applicable Consent Parties and after consultation with the Committee (as defined below), may

                                                  3
DOCS_DE:233783.2 13044/001
               Case 21-10527-JTD      Doc 266-1      Filed 04/09/21     Page 5 of 20




execute, subject to higher or otherwise better offers, one or more purchase agreements (a “Stalking
Horse Agreement”) with one or more Qualified Bidders that submit a Qualified Bid for one or
more of the Facilities (a “Stalking Horse Bid”). No Bid may be a Stalking Horse Bid if it does not
constitute a Qualified Bid; provided that any credit bid submitted by any Secured Party (as defined
below) subject to section 363(k) of the Bankruptcy Code shall automatically be deemed to be a
Qualified Bid.

        Absent further order of the Court, any Stalking Horse Agreement shall limit the Bid
Protections, if any, to: (a) a Break-Up Fee of up to an aggregate of three percent (3%) of the total
cash consideration offered for any Stalking Horse Bid and (b) Expense Reimbursement actually
incurred by a Stalking Horse Bidder in connection with its bid, not to exceed $350,000 per Facility.

         To the extent the Debtors, with the consent of the Consent Parties and after consultation
with the Committee, determine to offer Bid Protections to any Stalking Horse Bidder, the Debtors
shall disclose such Bid Protections in the corresponding notice designating any Stalking Horse
Bidders (the “Stalking Horse Bidder Notice”) to be filed pursuant to the Bid Procedures on or
before April 19, 2021. An appropriate declaration in support of the proposed Bid Protections (the
“Bid Protections Declaration”) and a proposed form of order approving of the Bid Protections (the
“Bid Protections Order”) shall be attached to the Stalking Horse Bidder Notice. Any objection to
(i) the Bid Protections set forth in the Stalking Horse Bidder Notice and Bid Protections
Declaration or (ii) the form of the Bid Protections Order (a “Bid Protections Objection”), shall be
filed no later than April 23, 2021 at 4:00 p.m. (Eastern Time). The Stalking Horse Bidder Notice
and Bid Protections Declaration shall set forth the reasons the Debtors believe the Bid Protections
satisfy the requirements of section 503(b) of the Bankruptcy Code. The Debtors may not propose
or award any Bid Protections related to a credit bid, nor may they designate more than one Stalking
Horse Bidder for any Facility. If a timely Bid Protections Objection is filed, the Debtors will
schedule a hearing in consultation with any objecting parties, the Consultation Parties, and the
Court; provided, however, any such hearing shall be held on or before April 26, 2021, subject to
this Court’s availability. Absent any timely Bid Protections Objection, the Court may enter the
Bid Protections Order without further hearing.

       For the avoidance of doubt, to the extent the Debtors designate more than one Stalking
Horse Bidder, no two Stalking Horse Bidders will be designated with respect to any one Facility,
whether with respect to a Stalking Horse Bid for an individual Facility or a Stalking Horse Bid for
a group of Facilities.

       The deadline for a Potential Bidder to submit a Stalking Horse Bid is April 12, 2021 (the
“Stalking Horse Bid Deadline”).

       The Debtors may, but are not required to, designate one or more Stalking Horse Bids of
Qualified Bidder(s) (the “Stalking Horse Bidder(s)”) on or before April 19, 2021 (the “Stalking
Horse Bidder Designation Deadline”). If the Debtors, with the consent of each of the applicable
Consent Parties and after consultation with the Committee, designate one or more Stalking
Horse Bidders, the Debtors will file a notice (the “Stalking Horse Bidder Notice”) on or before
April 19, 2021, which Stalking Horse Bidder Notice will attach any Stalking Horse Agreement(s)
and disclose any Bid Protections proposed to be offered to any Stalking Horse Bidder(s) and
seek an order or orders on an emergency basis approving the Bid Protections.

                                                 4
DOCS_DE:233783.2 13044/001
                 Case 21-10527-JTD           Doc 266-1         Filed 04/09/21        Page 6 of 20




         2.       Form of Asset Purchase Agreement

        A Potential Bidder must submit a proposed asset purchase agreement (a “Purchase
Agreement”), similar in form and substance, as modified, to the asset purchase agreement to be
furnished by the Debtors in the Data Room (the “Form APA”), which shall be provided in advance
to the Consultation Parties.

         3.       Designation as Qualified Bidder

        A “Qualified Bidder” is a Potential Bidder (or combination of Potential Bidders whose bids
for one or more of the Facilities constitute a Qualified Bid), that (i) satisfies the Bid Conditions as
defined and described below and otherwise satisfies the requirements of the Bid Procedures Order
and the Bid Procedures set forth herein; and (ii) that the Debtors, after providing a copy of such
Bid to and consulting with the Consultation Parties (as defined herein) determine has submitted a
bona fide offer for all of the Facilities or for one or more of the Facilities and is reasonably likely
to be able to consummate a Sale Transaction (or Sale Transactions, as applicable) if selected as a
Successful Bidder (as defined below).

         As used herein, “Consent Parties” means:

         (i)      solely with respect to the assets of the CA Debtors (including the Riverside Facility
                  and the PinnPack Facility), the CA Prepetition Secured Parties, DIP ABL Lender,
                  and DIP Term Lender (collectively, the “CA Secured Parties”);

         (ii)     solely with respect to the assets of the TX Debtors (including the Dallas Facility),
                  the requisite TX Prepetition Secured Parties and the requisite TX DIP Secured
                  Parties (the “TX Secured Parties”); and

         (iii)    solely with respect to the assets of the PA Debtors (including the Reading Facility),
                  the requisite PA Prepetition Secured Parties and the requisite PA DIP Secured
                  Parties (the “PA Secured Parties” and, together with the CA Secured Parties and
                  the TX Secured Parties, the “Secured Parties”).

         As used herein, “Consultation Parties” means:

         (i)      the official committee of unsecured creditors (the “Committee”);3 and

         (ii)     solely with respect to the assets in respect of which they are Consent Parties as set
                  forth above, the Consent Parties.


3
  The Committee will establish a Trade Advisory Group (the “TAG”) consisting of select members of the Committee
with recognized experience in the plastics recycling business. The TAG will be available as a resource to any of the
Consultation Parties to share (a) technical expertise, (b) industry conditions, and (c) bidder experience, among other
information relevant to the consideration of Bids. Upon request of the TAG, the Debtors, subject to the reasonable
exercise of their fiduciary duties, shall timely facilitate discussions between Potential Bidders and the TAG with
respect to trade vendor issues generally, provided that neither the Committee nor the TAG shall be authorized to
initiate such discussions absent the Debtors’ consent. The TAG shall be an arm of the Committee subject to the
fiduciary duties and confidentiality obligations otherwise applicable to each member of the Committee.


                                                          5
DOCS_DE:233783.2 13044/001
               Case 21-10527-JTD       Doc 266-1      Filed 04/09/21     Page 7 of 20




        Notwithstanding the foregoing, to the extent that any Secured Party submits a credit bid
for one or more of the Facilities, such Secured Party’s respective rights as a Consent Party and
Consultation Party shall be terminated solely with respect to Bids related to the same Facility or
Facilities as that for which the Secured Party submitted a credit bid, and the Debtors shall establish
reasonable procedures to prevent such Secured Party or its representatives from being privy to
confidential information concerning the Bids of other Bidders for such Facility or Facilities for so
long as such Secured Party remains a Bidder; provided, however that (i) any Secured Party who
submits a credit bid and later withdraws such Bid shall immediately resume being treated as a
Consent Party and Consultation Party, as applicable, for purposes of these Bid Procedures, and (ii)
any Secured Party who does not submit a credit bid shall at all times be a Consent Party and
Consultation Party, as applicable, for purposes of these Bid Procedures. For the avoidance of
doubt, if a Secured Party submits a credit bid and thereafter withdraws its credit bid, thereby
becoming a Consent Party or Consultation Party, as applicable, again, such Secured Party cannot
submit any further Bids.

       The Debtors, after consultation with the applicable Consultation Parties, shall determine
and notify any Potential Bidder as to whether such Potential Bidder is a Qualified Bidder no later
than May 10, 2021 at 5:00 p.m. (Eastern Time).

        4.       Right to Credit Bid

        Any Secured Party submitting a credit bid subject to section 363(k) of the Bankruptcy Code
shall automatically be deemed to be a Qualified Bidder without being required to submit any of
the Preliminary Bid Documents or satisfy any of the Bid Conditions set forth herein; provided
however, that a Secured Party may only credit bid subject to section 363(k) of the Bankruptcy
Code on the Facility or Facilities on which it has a lien or in which it has a security interest.

    C. Bidding Process

         Without limiting the Debtors’ other obligations to consult with the applicable Consultation
Parties, the Debtors and their advisors shall, after consultation with the applicable Consultation
Parties: (i) determine whether a Potential Bidder is a Qualified Bidder; (ii) coordinate the efforts
of Bidders in conducting their due diligence investigations, as permitted by the provisions hereof;
(iii) receive offers from Qualified Bidders; and (iv) negotiate any offers made to purchase all of
the Facilities or one or more of the Facilities. The Debtors, in consultation with the Consultation
Parties, shall have the right to adopt such other rules for the bidding process that are not
inconsistent with the Bid Procedures Order, these Bid Procedures, the DIP Orders, and the DIP
Documents that will better promote the goals of such process.

        1.       Bid Deadline

        The Bid Deadline is May 5, 2021 at 4:00 p.m. (Eastern Time). On or before the Bid
Deadline, a Qualified Bidder that desires to make a proposal, solicitation, or offer for a Sale
Transaction (each, a “Bid”) shall deliver written and electronic copies of its Bid to the Recipient
Parties. The Debtors shall promptly (and in no event later than twelve (12) hours after the Debtors’
receipt thereof) provide copies of all Bids (as well as any later amendments, improvements, or
changes to such Bids) to counsel for the Consultation Parties.


                                                  6
DOCS_DE:233783.2 13044/001
               Case 21-10527-JTD         Doc 266-1      Filed 04/09/21      Page 8 of 20




       A Bid received after the Bid Deadline shall not constitute a Qualified Bid; provided that
Secured Parties may submit credit bids at the Auction.

        2.       Qualified Bids

        To be eligible to participate in the Auction and to be eligible for consideration as a
Qualified Bidder, a Potential Bidder must deliver a Bid, so as to be received by the Recipient
Parties on or before the Bid Deadline, that meets the following requirements (collectively, the “Bid
Conditions”):

       i.        Purpose and Identity of Assets to be Purchased. Each Potential Bidder must state
                 that the Bid includes an offer by the Potential Bidder to effectuate a Sale
                 Transaction and identify which Facility or Facilities are included in the Bid.

      ii.        Good Faith Deposit. Each Bid must be accompanied by a cash deposit (the “Good
                 Faith Deposit”) in the form of a wire transfer, certified check, or cash payable to
                 the order of counsel for the Debtors, Pachulski Stang, Ziehl & Jones LLP Attn:
                 Jeffrey W. Dulberg (jdulberg@pszjlaw.com), equal to 10% of the Potential
                 Bidder’s proposed Purchase Price (as defined below), which will be held in an
                 escrow or trust account; provided however, that a Secured Party submitting a credit
                 bid shall not be required to post a Good Faith Deposit.

     iii.        Purchase Price. Each Bid must clearly set forth the cash purchase price (the “Cash
                 Consideration”) and identify any non-cash consideration included in such Bid
                 (together with the Cash Consideration, the “Purchase Price”) including, without
                 limitation, which executory contracts and unexpired leases the Potential Bidder
                 expects the Debtors to assume and assign to the Potential Bidder (the “Transferred
                 Contracts”) and which liabilities, if any, of the Debtors the Potential Bidder is
                 agreeing to assume (the “Assumed Liabilities”). Any Potential Bidder who
                 submits a Bid for more than one Facility must allocate the Purchase Price
                 between or among each Facility and include the basis and methodology for such
                 allocation. The Purchase Price associated with each Bid shall be in cash but may
                 include other consideration acceptable to the Debtors with the consent of each of
                 the applicable Consent Parties after consultation with the Committee. If a Stalking
                 Horse Bidder has been selected by the Debtors for all the Facilities or for one or
                 more of the Facilities, the cash component of any other Qualified Bid with respect
                 to all of the Facilities or for one or more of the Facilities must be no less than an
                 amount necessary to satisfy the Break-Up Fee and Expense Reimbursement and be
                 a Topping Bid with respect to the applicable Facilities. In order for the Bid to
                 qualify as a “Topping Bid,” it must provide for consideration at Closing (as defined
                 below) that is equal to or in excess of the sum of: (i) the Stalking Horse Bid; (ii) the
                 Expense Reimbursement; (iii) the Break-Up Fee; and (iv) the Minimum Increment
                 (as defined below).

     iv.         Binding and Irrevocable. Each Bid must include a signed writing stating that it is
                 binding and irrevocable until the selection of the Successful Bidder, provided that
                 if such Potential Bidder is selected as the Successful Bidder or the Back-Up Bidder,


                                                    7
DOCS_DE:233783.2 13044/001
               Case 21-10527-JTD         Doc 266-1       Filed 04/09/21      Page 9 of 20




                 its offer shall remain irrevocable until the closing of the Sale with the Successful
                 Bidder or, as applicable, the Back-Up Bidder (the “Closing”).

      v.         Contemplated Transaction Documents. Each Bid must include an executed
                 Purchase Agreement marked against the Form APA pursuant to which the Potential
                 Bidder proposes to effectuate the contemplated Sale Transaction including: (i) a
                 redlined copy of the Purchase Agreement marked to show all changes requested by
                 the Potential Bidder against the Form APA; (ii) specification of the proposed
                 Purchase Price allocated, if applicable, as set forth in section I.C.2.iii hereof; and
                 (iii) any changes to any exhibits or schedules to the Purchase Agreement
                 (collectively, the “Contemplated Transaction Documents”). A Bid must identify
                 with particularity each and every condition to Closing and all Transferred Contracts
                 pursuant to the Contemplated Transaction Documents. All Bids must provide that
                 all Cure Amounts (as defined herein) will be paid by such Potential Bidder. The
                 Contemplated Transaction Documents must include a commitment to close by no
                 later than May 31, 2021. A Bid shall contain a detailed description of how the
                 Potential Bidder intends to treat current employees of the applicable Debtor(s) at
                 the Facility or Facilities included in the Bid.

     vi.         Contingencies. A Bid may not be conditioned on obtaining financing or any
                 internal approval or on the outcome or completion of due diligence, but may be
                 subject to the accuracy in all material respects at Closing of representations and
                 warranties at or before Closing or the satisfaction in all material respects of
                 customary representations and warranties for transactions of similar size and nature
                 at or before Closing or the satisfaction in all material respects of customary
                 conditions for transactions of similar size and nature at or before Closing. A Bid
                 must disclose any governmental approvals identified by the Potential Bidder other
                 than as set forth in the Contemplated Transaction Documents that may impact such
                 Potential Bidder’s ability to close on its Bid by May 31, 2021.

     vii.        No Collusion. Each Bid must include a representation that the Potential Bidder has
                 not engaged in any collusion with respect to its Bid submission (though Potential
                 Bidders are permitted to make joint bids) and that the Potential Bidder will not
                 engage in any collusion with respect to any Bids, the Auction, or the Sale Process.

    viii.        Authorization to Bid and Identity of Potential Bidder. Each Bid must include
                 evidence of authorization and approval from such Potential Bidder’s board of
                 directors (or comparable governing body, or a statement as to why such approval
                 is unnecessary) with respect to the submission, execution, delivery, and closing of
                 the Contemplated Transaction Documents. A Bid must also fully disclose the
                 identity of the entity that is submitting the Bid, including the identity of the ultimate
                 beneficial owners of the Potential Bidder and the identity of any person or entity
                 providing debt or equity financing for the Bid.

     ix.         Financing Sources. Each Bid must include written evidence that demonstrates the
                 Potential Bidder has the necessary financial ability to close the contemplated Sale



                                                    8
DOCS_DE:233783.2 13044/001
              Case 21-10527-JTD        Doc 266-1      Filed 04/09/21     Page 10 of 20




                 Transaction and provide adequate assurance of future performance under all
                 Transferred Contracts. Such information may include, inter alia, the following:

                      a.     the Potential Bidder’s current financial statements (audited, if they
                             exist);

                      b.     contact names, telephone numbers, and e-mail addresses for verification
                             of financing sources;

                      c.     evidence of the Potential Bidder’s internal resources and proof of any
                             debt or equity funding commitments that are needed to close the
                             contemplated Sale Transaction (including confirmation that the funding
                             of such commitments is not subject to any contingency); and

                      d.     any other form of financial disclosure or credit-quality support
                             information acceptable to the Debtors demonstrating that such Potential
                             Bidder has the ability to close the contemplated Sale Transaction.

      x.         Adequate Assurance of Future Performance. Each Bid must demonstrate, in the
                 Debtors’ reasonable business judgment and after consultation with the Consultation
                 Parties, that the Potential Bidder can provide adequate assurance of future
                 performance to the applicable counterparty under all Transferred Contracts as
                 required by section 365 of the Bankruptcy Code (the “Adequate Assurance
                 Information”).

     xi.         No Fees Payable to Qualified Bidder. Other than any Stalking Horse Bidder(s), a
                 Potential Bidder may not request any break-up fee, termination fee, expense
                 reimbursement, or any similar type of payment. Moreover, by submitting a Bid, a
                 Potential Bidder shall be deemed to waive the right to pursue a substantial
                 contribution claim under section 503 of the Bankruptcy Code relating in any way
                 to the submission of its Bid, compliance with the Bid Procedures, or participation
                 in the Sale Process.

     xii.        Payment of the Break-Up Fee and Expense Reimbursement. If a Stalking Horse
                 Bidder has been selected for one or more of the Facilities that are the subject of a
                 Bid and such Stalking Horse Bidder has been granted Bid Protections under its
                 Stalking Horse Agreement in accordance with these Bid Procedures, a Bid must
                 provide for the payment of the Break-Up Fee and Expense Reimbursement to the
                 applicable Stalking Horse Bidder from the proceeds of the cash portion of the
                 Purchase Price of such Bid upon Closing to the extent the Bid overlaps with the
                 Stalking Horse Bid in regard to the Facilities included in such Bid. The applicable
                 Bid Protections will only be earned by the applicable Stalking Horse Bidder if the
                 Successful Bidder has Overbid (as defined below) the Stalking Horse Bidder on the
                 same Facilities included in the applicable Stalking Horse Bid, and will only be
                 payable at the Closing of the applicable Sale Transaction to the Successful Bidder.

    xiii.        Non-Reliance. A Bid must include an acknowledgement and representation of the
                 Potential Bidder that it has had an opportunity to conduct any and all due diligence

                                                  9
DOCS_DE:233783.2 13044/001
              Case 21-10527-JTD         Doc 266-1       Filed 04/09/21     Page 11 of 20




                 regarding the Facilities (as applicable to its Bid) and Assumed Liabilities prior to
                 making its Bid, that it has relied solely upon its own independent review,
                 investigation and/or inspection of any documents and/or the Facilities in making its
                 Bid, and that it did not rely upon any written or oral statements, representations,
                 warranties, or guaranties, express, implied, statutory or otherwise, regarding the
                 Facilities, the financial performance of the Facilities or the physical condition of
                 the Facilities, the assumed liabilities, or the completeness of any information
                 provided in connection therewith or the Auction, except as expressly stated in the
                 Contemplated Transaction Documents.

    xiv.         As Is, Where Is. A Bid must include an acknowledgement and representation of
                 the Potential Bidder that it understands that any Sale Transaction shall be on an “as
                 is, where is” basis and without representations or warranties of any kind, nature, or
                 description by the Debtors, their agents or their estates except to the extent set forth
                 in the Purchase Agreement of the Successful Bidder.

        A Bid received from a Potential Bidder shall constitute a “Qualified Bid” if the Debtors
believe, after consultation with the Consultation Parties, that such Bid would be consummated if
selected as the Successful Bid. The Debtors shall have the right to reject any and all Bids that they
believe, after consultation with the Consultation Parties, do not comply with the Bid Procedures.
In the event that any Potential Bidder is determined by the Debtors not to be a Qualified Bidder,
the Potential Bidder shall be refunded its Good Faith Deposit. Any credit bid submitted by any
Secured Party subject to section 363(k) of the Bankruptcy Code shall automatically be deemed to
be a Qualified Bid; provided, however, that (i) in no event shall any such Secured Party that
submits a credit bid be a Back-Up Bidder unless such Secured Party so consents at the conclusion
of the Auction, and (ii) any such Secured Party that submits a credit bid reserves the right to
announce its intention not to make any further Bids at the Auction.

    D. Auction

        After the receipt and review of all Qualified Bids, the Debtors shall make a determination,
after consultation with the Consultation Parties, whether to accept the highest or best Qualified
Bid(s) for all of the Facilities or for one or more of the Facilities, or to proceed with the Auction
for a Sale Transaction(s); provided that the Debtors must proceed with the Auction absent the
consent of the applicable Consent Party. The Debtors will only proceed with the Auction if the
Debtors’ Board of Directors, after consultation with the Consultation Parties, concludes that an
Auction for a Sale Transaction(s) is likely to produce a higher and better Qualified Bid; provided
that the Debtors must proceed with the Auction absent the consent of the applicable Consent Party.

        To the extent the Debtors receive Qualified Bids and determine to proceed to Auction, the
Debtors, after consultation with the Consultation Parties, shall determine which Qualified Bid(s)
represent the then highest or otherwise best Bid(s) for all Facilities or for one or more of the
Facilities, as applicable (the “Baseline Bid(s)”). The determination of which Qualified Bid(s)
constitute the Baseline Bid(s) and which Qualified Bid(s) constitute the Successful Bid(s) (as
defined herein) shall take into account any factors the Debtors, after consultation with the
Consultation Parties, reasonably deem relevant to the value of the Qualified Bid(s) to their estates,
including, inter alia: (a) the amount and nature of the consideration; (b) the certainty of closing;

                                                   10
DOCS_DE:233783.2 13044/001
              Case 21-10527-JTD        Doc 266-1       Filed 04/09/21    Page 12 of 20




(c) the net economic effect of any changes to the value to be received by the Debtors’ creditors
from the proposed Sale Transaction(s), including the assumption of liabilities or the cure of
defaults under executory contracts and leases; (d) the allocation of the Purchase Price between or
among each Facility; and (e) tax consequences of such Qualified Bid(s) (collectively, the “Bid
Assessment Criteria”). If the Debtors, with the consent of each of the applicable Consent Parties
and after consultation with the Committee, designate a Stalking Horse Bidder(s), the Baseline
Bid(s), to the extent not the Stalking Horse Bid(s), must be not less than the Purchase Price of the
Stalking Horse Bid plus (ii) the Break-Up Fee plus (iii) the Expense Reimbursement.

        On or before May 10, 2021, the Debtors shall file a notice on the Court’s docket (an
“Auction Notice”) providing (i) notice of whether the Auction will be conducted in person,
telephonically, or via a video conferencing service; and (ii) notice of whether the Debtors believe,
in the exercise of their business judgment and after consultation with the Consultation Parties, that
the Auction should be held in two or more parts over multiple days so as to maximize value for
the estates.

        Unless otherwise designated by the Debtors, after consultation with the Consultation
Parties, the Auction shall commence at 10:00 a.m. (Eastern Time) on a date no later than May
12, 2021, at the offices of Pachulski Stang Ziehl & Jones LLP, 919 N. Market St., 17th Floor,
Wilmington, DE 19801, or at such other place designated by the Debtors. In the Debtors’
discretion, the Auction may be held by telephonic or video conference.

        The Auction shall be conducted according to the following procedures:

        1.       Participation at the Auction

        Only the Stalking Horse Bidder(s) and Qualified Bidders that have submitted Qualified
Bids are eligible to participate at the Auction. Only the authorized representatives and professional
advisors of each of the Qualified Bidders, the Stalking Horse Bidder(s), the Debtors, the
Consultation Parties (including members of the Committee), and the United States Trustee for the
District of Delaware shall be permitted to attend the Auction.

        In the event, after the conclusion of the Auction, that certain discrete Assets and/or discrete
groups of Assets which are not included in the Successful Bid(s) have not been sold (the “Unsold
Assets”), the Debtors may, in the exercise of their business judgment and after consultation with
the Consultation Parties, resume an auction at or following the Auction for the sale of the Unsold
Assets, on such bid procedures that are not inconsistent with the Bid Procedures Order, these Bid
Procedures, the DIP Orders, and the DIP Documents as may be implemented by the Debtors after
consultation with the Consultation Parties.

        2.       The Debtors Shall Conduct the Auction

        The Debtors and their professionals shall direct and preside over the Auction. At the start
of the Auction, the Debtors shall describe the terms of any Baseline Bid(s). All Bids made
thereafter shall be Overbids and shall be made and received on an open basis, and all material
terms of each Bid shall be fully disclosed to all other Qualified Bidders. The Debtors reserve the
right to conduct the Auction, after consultation with the Consultation Parties, in the manner
designed to maximize value based upon the nature and extent of the Qualified Bids received in

                                                  11
DOCS_DE:233783.2 13044/001
              Case 21-10527-JTD       Doc 266-1       Filed 04/09/21    Page 13 of 20




accordance with the Bid Procedures, the Bid Procedures Order, the Bankruptcy Code, and any
other order of the Court entered in connection herewith and disclosed to each Qualified Bidder.
The Debtors shall maintain a transcript of all Bids made and announced at the Auction, including
the Baseline Bid(s), all Overbids, and the Successful Bid(s). Pursuant to Local Rule 6004-1, each
Qualified Bidder shall be required to confirm that it has not engaged in any collusion with respect
to the Sale Process, the Bid Procedures, the Auction, or the proposed Sale Transaction(s).

        3.       Terms of Overbids

       An “Overbid” is any bid made at the Auction by a Qualified Bidder subsequent to the
Debtors’ announcement of the applicable Baseline Bid(s) that satisfies the following conditions:

        (a)      Minimum Increment

        During the Auction, bidding shall begin with the Baseline Bid. Due to the potential
combinations of Assets that may be included in any Bid, the Debtors reserve all rights with respect
to the comparison of Qualified Bids to Stalking Horse Bids and the determination of the Baseline
Bid(s). The initial Overbid after the Baseline Bid (the “Initial Overbid”) shall be made in an
increment of (i)(A)(w) at least $250,000 on a Bid for one of either the Riverside Facility or the
PinnPack Facility or (x) at least $125,000 on a Bid for one of either the Dallas Facility or the
Reading Facility; or (B)(y) at least $250,000 for both the Dallas Facility and the Reading Facility
or (z) at least $500,000 on a Bid for two or more of the Facilities, other than a Bid solely for both
of the Dallas Facility and the Reading Facility (the “Minimum Increment”) plus, solely in the event
the Baseline Bid is a Stalking Horse Bid, (ii) the Break-Up Fee plus (iii) the Expense
Reimbursement, as applicable to the Facilities included in the Bid, in cash or other consideration
acceptable to the Debtors, with the consent of each of the applicable Consent Parties and after
consultation with the Consultation Parties. Any Overbids subsequent to the Initial Overbid shall
be made in increments of at least the applicable Minimum Increment; provided, however, that any
Overbids by the Stalking Horse Bidder(s) shall only be required to be equal to the sum of (x)
(1) the Baseline Bid or the then existing highest Bid plus (2) the Minimum Increment less (y) the
sum of the amount of the Bid Protections applicable to the Facilities included in the Bid.

       Any Overbid made by a Qualified Bidder must remain open and binding on the Qualified
Bidder until and unless the Debtors, after consultation with the Consultation Parties, accept a
higher Qualified Bid as an Overbid.

        (b)      Consideration of Overbids

        Subject to compliance with the terms of the DIP Orders, the Debtors reserve the right, after
consultation with the Consultation Parties, to make one or more adjournments in the Auction to,
among other things: facilitate discussions between the Debtors and individual Qualified Bidders;
allow individual Qualified Bidders to consider how they wish to proceed; and give Qualified
Bidders the opportunity to provide the Debtors with such additional evidence as the Debtors, in
the exercise of their business judgment and after consultation with the Consultation Parties, may
require, that the Qualified Bidder has sufficient internal resources or has received sufficient non-
contingent debt and/or equity funding commitments, to consummate the proposed Sale
Transaction at the prevailing Overbid amount.


                                                 12
DOCS_DE:233783.2 13044/001
              Case 21-10527-JTD        Doc 266-1       Filed 04/09/21     Page 14 of 20




        (c)      Evidence of Ability to Close Sale Transaction

         To the extent not previously provided on or before the Bid Deadline, a Qualified Bidder
submitting an Overbid must submit, as part of its Overbid, evidence reasonably acceptable to the
Debtors, after consultation with the Consultation Parties, demonstrating such Qualified Bidder’s
ability to close the Sale Transaction proposed by such Overbid.

        4.       Additional Procedures

        The Debtors, after consultation with the Consultation Parties, may (a) determine which
Qualified Bid or Qualified Bids, if any, is the highest or best offer for any Facility or for more than
one Facility and (b) reject at any time before entry of an order of the Court approving a Sale
Transaction of one or more of the Facilities pursuant to a Qualified Bid, any Bid that is (i)
inadequate or insufficient; (ii) not in conformity with the requirements of the Bankruptcy Code,
the Bid Procedures, or the Bid Procedures Order; or (iii) contrary to the best interest of the Debtors,
their estates, and their creditors.

        5.       Consent to Jurisdiction as Condition to Bidding

        All Qualified Bidders at the Auction shall be deemed to have consented to the core
jurisdiction of the Court and to have waived any right to a jury trial in connection with any disputes
relating to the Sale Process, the Auction, the Bid Procedures, and the construction and enforcement
of each Qualified Bidder’s Contemplated Transaction Documents, as applicable.

        6.       Closing the Auction

        The Auction shall continue until there is only one Qualified Bid for all of the Facilities or
for one or more of the Facilities (or multiple Qualified Bids for any subsets of the Facilities if there
is no single Qualified Bid for all the Facilities) that the Debtors determine, in the exercise of their
business judgment and after consultation with the Consultation Parties, is the highest or otherwise
best Qualified Bid(s) (such Qualified Bid(s), the “Successful Bid(s)”, and such Qualified
Bidder(s), the “Successful Bidder(s)”), and that further bidding is unlikely to result in a higher or
otherwise better Qualified Bid, at which point, the Auction will be closed. The Auction shall not
close unless and until all Qualified Bidders have been given a reasonable opportunity to submit an
Overbid at the Auction. In selecting the Successful Bid, the Debtors, after consultation with the
Consultation Parties, may consider all factors relevant to the sale of the Assets, including the Bid
Assessment Criteria. Notwithstanding anything to the contrary herein, unless the Successful
Bid(s) in the aggregate provide for cash consideration sufficient to pay in full the debt and debt
securities of the applicable Secured Parties (with respect to each applicable Facility), the selection
of, and the terms of, the Successful Bid(s) must be acceptable to the applicable Secured Parties.

        Upon the closing of the Auction, the Debtors, after consultation with the Consultation
Parties, shall identify the Successful Bidder(s) and the Successful Bid(s) as soon as reasonably
practicable which highest or best offer will provide the greatest amount of net value to the Debtors,
and advise the Qualified Bidders of such determination. Due to the potential combinations of
Assets that may be included in any Bid, the Debtors reserve all rights with respect to the
comparison of Qualified Bids and the determination of the Successful Bidder(s) and Backup
Bidder(s) (as defined below).

                                                  13
DOCS_DE:233783.2 13044/001
              Case 21-10527-JTD        Doc 266-1       Filed 04/09/21    Page 15 of 20




        The Qualified Bidder with the second highest or otherwise best Bid at the Auction, as
determined by the Debtors after consultation with the Consultation Parties, shall be required to
serve as the back-up bidder (the “Back-Up Bidder(s)”). The identity of the Back-Up Bidder(s)
and the amount and material terms of the final Bid of the Back-Up Bidder(s) (the “Back-Up
Bid(s)”) shall be announced by the Debtors at the conclusion of the Auction at the same time the
Debtors announce the Successful Bid(s). Any Back-Up Bidder shall keep its Back-Up Bid open
and irrevocable until the Closing of the Sale Transaction with the Successful Bidder and if such
Back-Up Bid becomes the Successful Bid, must be prepared to close within three (3) business days
following the designation of the Back-Up Bid as the Successful Bid, or such date otherwise agreed
to by the Debtors in consultation with the applicable Consultation Parties, but in no event shall
such date extend beyond the date provided for in the applicable DIP Documents absent the consent
of the applicable DIP Lender. The Good Faith Deposit of the Back-Up Bidder(s) shall be returned
by the Debtors within three (3) days after Closing.

        The Debtors, in their discretion and after consultation with the Consultation Parties, shall
not be required to consider any Bids or Overbids submitted after the closing of the Auction.

        As stated above, the Successful Bid(s) of the Successful Bidder(s) and the Back-Up Bid(s)
of the Back-Up Bidder(s), respectively, must be irrevocable until Closing.

    E. Notice of Acceptance of Successful Bid

       Upon determination of the Successful Bid(s), on or before May 14, 2021 at 5:00 p.m.
(Eastern Time), the Debtors will file with the Court and serve on the Notice Parties (as defined
below) and on all non-Debtor counterparties to Transferred Contracts (as defined below) included
in the Successful Bid(s), a notice of the Debtors’ intent to effectuate one or more Sale
Transaction(s) for one or more of the Facilities with the Successful Bidder(s) upon the approval of
the Successful Bid(s) by the Court at the Sale Hearing. Such notice will include contact
information for any non-Debtor counterparties to Transferred Contracts to obtain information from
the Successful Bidder(s) concerning adequate assurance of future performance. The Debtors’
presentation of a particular Successful Bid to the Court for approval does not constitute the
Debtors’ acceptance of such Successful Bid. The Debtors will be deemed to have accepted a
Successful Bid only when such Successful Bid has been approved by the Court at the Sale Hearing.

    F. Free of Any and All Interests

        Except as otherwise provided in the Purchase Agreement(s) of the Successful Bidder(s)
and subject to the approval of the Court, all of the Debtors’ rights, title, and interest in and to the
Assets subject thereto shall be sold free and clear of any liens, claims, encumbrances, and other
interests to the maximum extent permitted by section 363 of the Bankruptcy Code, with such liens,
claims, encumbrances, and other interests to attach to the proceeds of the sale of the applicable
Assets with the same validity and priority as such liens, claims, encumbrances, and other interests
were held against the applicable Assets prior to the sale; provided, for the avoidance of doubt, that
the rights of the DIP Lenders and DIP Agents to be repaid in cash from such proceeds pursuant to
the applicable DIP Order and the applicable DIP Documents shall not be modified without the
prior written consent of the applicable DIP Lenders.



                                                  14
DOCS_DE:233783.2 13044/001
              Case 21-10527-JTD         Doc 266-1       Filed 04/09/21     Page 16 of 20




      G. Sale Hearing

       The Sale Hearing will occur on May 20, 2021 at 2:00 p.m. (Eastern Time) before the
Hon. John T. Dorsey, United States Bankruptcy Court for the District of Delaware, 824 North
Market Street, 5th Floor, Courtroom No. 5, Wilmington, Delaware 19801. Any objections to the
Sale Transaction(s) requested at the Sale Hearing must be filed and served so as to be received by
the Notice Parties or before May 18, 2021 at 4:00 p.m. (Eastern Time).

       At the Sale Hearing, the Debtors will seek entry of an order or orders (each, a “Sale
Approval Order”) authorizing and approving one or more Sale Transaction(s) to the Successful
Bidder(s). Subject to the terms of the DIP Orders, the Sale Hearing may be adjourned or
rescheduled without notice or with limited and shortened notice to parties other than the
Consultation Parties, including by (i) an announcement of such adjournment at the Sale Hearing
or at the Auction or (ii) the filing of a notice of adjournment with the Court prior to the
commencement of the Sale Hearing.

        If any Successful Bidder fails to consummate an approved Sale Transaction in accordance
with its applicable Purchase Agreement or such Purchase Agreement is terminated, the Debtors,
after consultation with the Consultation Parties, shall be authorized, but not required, to deem the
applicable Back-Up Bid, as disclosed at the Sale Hearing, as the Successful Bid, and the Debtors,
after consultation with the Consultation Parties, shall be authorized, but not required, to
consummate the sale with the Back-Up Bidder submitting the next highest Bid for each Facility
without further order of the Court.

      H. Return of Good Faith Deposit

        The Good Faith Deposit of any Successful Bidder (or any Back-Up Bidder that becomes a
Successful Bidder) shall be applied to the Purchase Price of such Sale Transaction at Closing.
Counsel to the Debtors will hold the Good Faith Deposits of the Successful Bidder(s) and the
Back-Up Bidder(s) in a segregated account until the Closing of the Sale Transaction with the
Successful Bidder(s). Good Faith Deposits of all other Qualified Bidders shall be held in a
segregated account, and thereafter returned to the respective Bidders following the conclusion of
the Auction. If a Successful Bidder (including any Back-Up Bidder that has become the Successful
Bidder) fails to consummate an approved Sale Transaction because of a breach or failure to
perform on the part of such Successful Bidder, the Debtors shall be entitled to retain such
Successful Bidder’s Good Faith Deposit as part of the Debtors’ damages resulting from such
Successful Bidder’s breach or failure to perform, without prejudice to the Debtors’ rights to seek
additional damages from the Court as appropriate. The retention of the Good Faith Deposit is not,
and is not intended to be, liquidated damages.

II.      ASSUMPTION AND ASSIGNMENT PROCEDURES

       As part of a Sale Transaction(s), the Debtors may assume and assign certain of their
executory contracts and unexpired leases (the “Potential Assumed/Assigned Contracts”) to one or
more Successful Bidders (i.e. the Transferred Contracts).4 The following Assumption and

4
  For avoidance of doubt, the Debtors reserve all rights concerning the characterization of the Potential
Assumed/Assigned Contracts in all respects. Inclusion on the Potential Assumed/Assigned Contract and Cure

                                                   15
DOCS_DE:233783.2 13044/001
              Case 21-10527-JTD             Doc 266-1        Filed 04/09/21        Page 17 of 20




Assignment Procedures govern the assumption and assignment of the Transferred Contracts in
connection with Sale Transaction(s) for one or more of the Facilities, as applicable, to the
Successful Bidder(s):

        On or before April 10, 2021, the Debtors will file and serve a notice of Potential
Assumed/Assigned Contracts with respect to any Sale Transaction(s) for any or all of the Facilities
(the “Potential Assumption and Assignment Notice”). The Potential Assumption and Assignment
Notice will include a schedule (the “Potential Assumed/Assigned Contract and Cure Schedule”)
identifying (i) the Potential Assumed/Assigned Contracts that may be assumed and assigned to
one or more Successful Bidders in the event of a Sale Transaction (i.e. may become Transferred
Contracts) and (ii) the amount, if any, the Debtors believe is necessary to cure all monetary defaults
under such Potential Assumed/Assigned Contracts pursuant to section 365 of the Bankruptcy Code
(the “Cure Amounts”).

       The Potential Assumption and Assignment Notice will be served on each of the non-debtor
counterparties (the “Contract Counterparties”) listed on the Potential Assumed/Assigned Contract
and Cure Schedule by first class mail. The Potential Assumption and Assignment Notice will state
that the Debtors are or may be seeking the assumption and assignment of the Potential
Assumed/Assigned Contracts in connection with one or more Sale Transactions of the applicable
Assets, but that the Debtors reserve all rights to add or remove any Potential Assumed/Assigned
Contract from such schedule at any time prior to Closing.

        Any Contract Counterparty may object to inclusion of its Potential Assumed/Assigned
Contracts on the Potential Assumed/Assigned Contract and Cure Schedule and the Cure Amounts.
Objections to the potential assumption and assignment of a Potential Assumed/Assigned
Contract on the Potential Assumed/Assigned Contract and Cure Schedule (an “Assignment
Objection”), including any Assignment Objection related to adequate assurance of future
performance provided by a Stalking Horse Bidder but not including an Assignment Objection
solely related to adequate assurance of future performance provided by a Successful Bidder
other than a Stalking Horse Bidder, or to the Cure Amounts (a “Cure Objection”) must be filed
with the Court and served on the Notice Parties so as to be received no later than April 30, 2021
at 4:00 p.m. (Eastern Time) (the “Cure/Assignment Objection Deadline”). Any Cure Objection
or Assignment Objection must clearly identify the factual and legal reasons for such objection and,
with respect to a Cure Objection, appropriate documentation in support of the disputed Cure
Amount.

       Upon receipt of an Assignment Objection or Cure Objection, the Debtors will contact the
Contract Counterparty or its counsel to attempt to resolve such objection. If an Assignment
Objection or Cure Objection is timely filed by the Cure/Assignment Objection Deadline and
cannot be resolved, a hearing will be held (i) at the Sale Hearing or (ii) on such other date
subsequent to the Sale Hearing but before the Closing Date, as the Court may designate prior to,




Schedule does not constitute an admission that any particular Potential Assumed/Assigned Contract is an executory
contract or unexpired lease, or confirm that the Debtors are required to assume and/or assign such contract or lease
pursuant to section 365 of the Bankruptcy Code.


                                                        16
DOCS_DE:233783.2 13044/001
              Case 21-10527-JTD       Doc 266-1      Filed 04/09/21    Page 18 of 20




during, or after the Sale Hearing (the “Cure/Assignment Hearing”) before the Bankruptcy Court
to consider the objection.

        If no Assignment Objections or Cure Objections are filed or received with respect to any
Potential Assumed/Assigned Contracts identified on the Potential Assumed/Assigned Contract
and Cure Schedule, then the Cure Amounts set forth in the Potential Assumed/Assigned Contract
and Cure Schedule for such Potential Assumed/Assigned Contract will be binding upon the
Contract Counterparty to such Potential Assumed/Assigned Contract for all purposes and will
constitute a final determination of the Cure Amounts required to be paid by the applicable Debtors
in connection with the assumption and assignment of such Potential Assumed/Assigned Contract.

        In addition, all Contract Counterparties to the Potential Assumed/Assigned Contracts who
fail to file an Assignment Objection or Cure Objection before the Cure/Assignment Objection
Deadline (except objections solely related to adequate assurance of future performance provided
by a Successful Bidder other than the Stalking Horse Bidder), will be (i) forever barred from
objecting to the Cure Amounts with respect to the Potential Assumed/Assigned Contracts, and the
Debtors and the applicable Bidder(s) at the Auction will be entitled to rely solely upon the Cure
Amounts set forth in the Potential Assumed/Assigned Contract and Cure Schedule; (ii) deemed to
have consented to the assumption and assignment (subject only to the right to seek adequate
assurance of future performance from the applicable Successful Bidder(s) other than a Stalking
Horse Bidder in accordance with the procedures set forth herein); and (iii) forever barred and
estopped from asserting or claiming against the applicable Debtor(s) or the applicable Successful
Bidder(s) that any additional amounts are due or other defaults exist, that conditions to assignment
must be satisfied or that there is any other objection or defense to the assumptions or assignments
of the applicable Potential Assumed/Assigned Contracts, subject only to the right to seek adequate
assurance of future performance from the applicable Successful Bidder(s) other than a Stalking
Horse Bidder in accordance with the procedures set forth herein.

        Further, if the Debtors, Successful Bidder(s), or Backup Bidder(s), as applicable, in
accordance with the Bid Procedures, identify additional executory contracts or unexpired leases
that it wishes to add to (each an “Additional Contract”) or remove from (each a “Removed
Contract” and, together with Additional Contracts, “Additional Notice Contracts”) the Potential
Assumed/Assigned Contracts and Cure Schedule the Debtors shall, within two (2) calendar days
of making or being informed of such a determination, send a supplemental Assumption and
Assignment Notice (a “Additional Assumption and Assignment Notice”) to the applicable
Contract Counterparties to such Additional Notice Contracts.

        Objections from any Contract Counterparty to an Additional Assumption and Assignment
Notice (an “Additional Potential Assignment/Cure Objection”) must: (i) be made in writing and
filed on the docket by the later of (a) the Cure/Assignment Objection Deadline and (b) seven (7)
calendar days after the Debtors file and serve the Additional Assumption and Assignment Notice
(as applicable, the “Additional Potential Assignment/Cure Objection Deadline”); (ii) state the basis
of such objection with specificity, including, without limitation, the Cure Amount alleged by such
Contract Counterparty, and include contact information for such Contract Counterparty; (iii)
comply with the Bankruptcy Code, the Bankruptcy Rules, and the Local Bankruptcy Rules; and
(iv) be served upon the Notice Parties (as defined in the Bid Procedures) so as to be actually
received on or before the Additional Potential Assignment Objection Deadline. Any Additional

                                                17
DOCS_DE:233783.2 13044/001
                Case 21-10527-JTD       Doc 266-1       Filed 04/09/21   Page 19 of 20




Assumption and Assignment Notice shall provide that Additional Potential Assignment/Cure
Objections will be resolved at a hearing to be held by the Court (i) on or before seven (7) calendar
days from the timely filing of the Additional Potential Assignment/Cure Objection; (ii) at the
Cure/Assignment Hearing; or (iii) such other date designated by the Court.

        As set forth above, upon determination of the Successful Bid(s), on or before May 14, 2021
at 5:00 p.m. (Eastern Time), the Debtors will file with the Court and serve on the Notice Parties
and on all Contract Counterparties to Transferred Contracts included in the Successful Bid(s) a
notice (the “Notice of Successful Bidder” and, together with the Assumption and Assignment
Notice and any Additional Assumption and Assignment Notice, the “Contract Notices”) of the
Debtors’ intent to effectuate one or more Sale Transaction(s) for one or more of the Facilities to
the Successful Bidder(s) upon the approval of the Successful Bid(s) by the Court at the Sale
Hearing. Any Contract Counterparty to a Transferred Contract seeking information concerning
adequate assurance of future performance by the Successful Bidder(s) should immediately contact
Steven W. Golden (sgolden@pszjlaw.com) and the applicable Successful Bidder to attempt to
resolve any such concern. To the extent a Contract Counterparty objects (an “Adequate Assurance
Objection”) to a Successful Bidder’s ability to provide adequate assurance of future performance
(other than a Stalking Horse Bidder), such Contract Counterparty may raise an Adequate
Assurance Objection at any time prior to or during the Sale Hearing. To the extent the parties are
unable to consensually resolve the Adequate Assurance Objection prior to Closing, the Court will
set a hearing on the Adequate Assurance Objection to determine whether terms of the Successful
Bid are compliant with section 365 of the Bankruptcy Code in providing adequate assurance of
future performance to the Contract Counterparty of the applicable Transferred Contract. The
Debtors intend to cooperate with Contract Counterparties to Transferred Contracts to attempt to
reconcile any Adequate Assurance Objection.

      Service of the Contract Notices shall not constitute an admission that a Potential
Assumed/Assigned Contract is an executory contract or unexpired lease under section 365 of the
Bankruptcy Code and shall not require the Debtors to assume and assign such Potential
Assumed/Assigned Contract.

III.          NOTICE PARTIES

       As used herein, the “Notice Parties” are:

       i.       the Debtors, c/o Force Ten Partners LLC, 5271 California Avenue, Suite 270, Irvine,
                CA 92617, Attn: Brian Weiss (bweiss@force10partners.com);

       ii.      proposed counsel for the Debtors, (a) Pachulski Stang Ziehl & Jones LLP, 919 North
                Market Street, 17th Floor, P.O. Box 8705, Wilmington, DE 19899-8705 (Courier
                19801), Attn: James E. O’Neill (joneill@pszjlaw.com) and Steven W. Golden
                (sgolden@pszjlaw.com); and (b) Pachulski Stang Ziehl & Jones LLP, 10100 Santa
                Monica Blvd., 13th Floor, Los Angeles, CA 90067-4003, Attn: Gabriel I. Glazer
                (gglazer@pszjlaw.com);

       iii.     counsel to the DIP Term Agent, DIP Term Lenders, and Prepetition Term Secured
                Parties, (a) Latham & Watkins LLP, (x) 355 South Grand Avenue, Suite 100, Los


                                                   18
DOCS_DE:233783.2 13044/001
              Case 21-10527-JTD      Doc 266-1      Filed 04/09/21   Page 20 of 20




             Angeles, CA 90071, Attn: Jeffrey E. Bjork (jbjork@lw.com), (y) 330 North Wabash
             Avenue, Suite 2800, Chicago, IL 60611, Attn: James Ktsanes
             (james.ktsanes@lw.com), and (z) 885 Third Avenue, New York, NY 10022, Attn:
             Andrew C. Ambruoso (andrew.ambruoso@lw.com), and (b) Young Conaway Stargatt
             & Taylor, LLP, 1000 North King Street, Wilmington, DE 19801, Attn: Robert S. Brady
             (rbrady@ycst.com), Edwin J. Harron (eharron@ycst.com) and Kara Hammond Coyle
             (kcoyle@ycst.com);

    iv.      counsel to the DIP ABL Lender and Prepetition ABL Secured Parties, (a) Otterbourg,
             P.C., 230 Park Avenue, New York, NY 10169-0075, Attn: Andrew M. Kramer
             (akramer@otterbourg.com) and David E. Morse (dmorse@otterbourg.com) and (b)
             Richards, Layton & Finger, PA, One Rodney Square, 920 North King Street,
             Wilmington, DE 19801, Attn: John Henry Knight (knight@rlf.com);

    v.       counsel to the TX/PA DIP Agents and Prepetition Trustees, (a) Arnold & Porter Kaye
             Scholer LLP, 70 West Madison Street, Suite 4200, Chicago, IL 60602-4321, Attn:
             Michael Messersmith (michael.messersmith@arnoldporter.com), Sarah Gryll
             (sarah.gryll@arnoldporter.com),          and           Ginger            Clements
             (ginger.clements@arnoldporter.com) and (b) Troutman Pepper Hamilton Sanders LLP,
             1313 N. Market Street, Suite 5100, Wilmington, DE 19801, Attn: David Stratton
             (david.stratton@troutman.com);

    vi.      counsel to the Official Committee of Unsecured Creditors, (a) Hogan Lovells US LLP,
             1999 Avenue of the Stars, Los Angeles, CA 90275, Attn: David P. Simonds
             (david.simonds@hoganlovells.com), Erin N. Brady (erin.brady@hoganlovells.com),
             and Edward McNeilly (edward.mcneilly@hoganlovells.com) and (b) Blank Rome
             LLP, 1201 N. Market Street, Suite 800, Wilmington, DE 19801, Attn: Stanley B. Tarr
             (tarr@blankrome.com); and

    vii.     the Office of The United States Trustee, 844 King Street, Suite 2207, Lockbox 35,
             Wilmington, DE 19801, Attn: Joseph McMahon (Joseph.McMahon@usdoj.gov).




                                               19
DOCS_DE:233783.2 13044/001
